DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “further comprising a a user input region”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 and 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howes et al., U.S. Patent No. 8,976,994, patented on March 10, 2015 (Howes).

As to Claim 1, Howes discloses an earphone [100] comprising: a device housing [102] that defines an internal cavity [420, 422] within the device housing [102]; an acoustic port [108] formed through a wall [112] of the device housing [102] and having an opening [108] at an exterior surface [112] of the device housing [102] (acoustic port comprises an opening [108]; see Fig. 4); an audio driver [302] disposed within the device housing [102] and aligned to emit sound through the acoustic port [108]; and a mesh [430, 432] disposed within the acoustic port [108] (an acoustic and protective mesh is in opening [108]; col. 6, lines 53-64) and having an outer periphery spaced apart from the device housing wall [112], wherein the mesh [430, 432] forms a portion of an exterior surface of the earphone [100] that is recessed from the opening [108] at the exterior surface [112] of the device housing [102] (see Fig. 4).

As to Claim 4, Howes remains as applied above to Claim 1. Howes further discloses that the wall includes first and second edges separated by a shelf that extends fully around a perimeter of the acoustic port [108] (acoustic port is formed by the wall of [112], which has two diameters that form the acoustic port [108], the first and second edges, and shelf are represented by the two different diameters; see Fig. 4).

As to Claim 5, Howes remains as applied above to Claim 4. Howes further discloses that the shelf defines an acoustic dead zone that surrounds an outer periphery of acoustic port [108] and the outer periphery of the mesh [430, 432] is disposed within the acoustic dead zone (the dead zone is where where mesh [430, 432] attaches to the shelf portion of housing tip [106]; see Fig. 4).

As to Claim 6, Howes remains as applied above to Claim 1. Howes further discloses that the mesh [430, 432] comprises a multi-layer mesh including an outer cosmetic mesh [430] ([430] is a protective material that comprises a mesh; col. 7, lines 3-6) and an inner acoustic mesh [432] ([432] is an acoustic material that comprises a mesh; col. 6, lines 61-64). Although the drawing shows the cosmetic mesh [430] as an inner mesh, and the acoustic mesh [432] as an inner mesh, Howes discloses that the meshes can be in a different order (col. 7, lines 24-26).

As to Claim 7, Howes remains as applied above to Claim 1. Howes further discloses that the device housing [102] comprises a speaker housing [104] and a stem [114] extending away from the speaker housing [102], wherein the speaker housing [104] and stem [114] combine to define the internal cavity [420, 422] within the device housing [102] (col. 7, lines 43-48; see Figs. 4 and 5).

As to Claim 11, Howes remains as applied above to Claim 1. Howes further discloses a bass port [518] formed through the housing [102] and configured to provide an acoustic pathway from the driver [302] that allows air to flow easier within the acoustic pathway for low frequency sounds (col. 9, lines 40-49; see Fig. 7); and a control leak [110] formed through the housing [102] and configured to provide an atmospheric pass-through between an outside environment and the acoustic port [108] such that, when the earphone [100] is worn by a user, the housing [102] does not completely seal a user's ear canal and trap pressure within the ear canal (control leak [110] is a secondary opening that serves as a leak port that allows air from the ear canal to leak in a controlled manner to the external environment; col. 3, lines 26-41).

As to Claim 12, Howes discloses a portable acoustic device [100] comprising: a device housing [102] that defines an internal cavity [420, 422] within the device housing [102], the device housing [102] comprising a speaker housing portion [104] and a stem portion [114] extending away from the speaker housing portion [104], wherein the speaker housing portion [104] and stem portion [114] combine to define the internal cavity [420, 422] within the device housing [102] (col. 7, lines 43-48; see Figs. 4 and 5); an acoustic port [108] formed through a wall [112] of the device housing [102] and having an opening [108] at an exterior surface [112] of the device housing [102] (acoustic port comprises an opening [108]; see Fig. 4), the wall includes first and second edges separated by a shelf that extends fully around a perimeter of the acoustic port [108] (acoustic port is formed by the wall of [112], which has two diameters that form the acoustic port [108], the first and second edges, and shelf are represented by the two different diameters; see Fig. 4); an audio driver [302] disposed within the device housing [102] and aligned to emit sound through the acoustic port [108]; and a mesh [430, 432] disposed within the acoustic port [108] (an acoustic and protective mesh is in opening [108]; col. 6, lines 53-64) and having an outer periphery spaced apart from the device housing wall [112], wherein the mesh [430, 432] forms a portion of an exterior surface of the portable acoustic device [100] that is recessed from the opening at the exterior surface [112] of the speaker housing [104] (see Fig. 4).

As to Claim 13, Howes remains as applied above to Claim 12. Howes further discloses that the shelf defines an acoustic dead zone that surrounds an outer periphery of acoustic port [108] and the outer periphery of the mesh [430, 432] is disposed within the acoustic dead zone (the dead zone is where where mesh [430, 432] attaches to the shelf portion of housing tip [106]; see Fig. 4).

As to Claim 16, Howes remains as applied above to Claim 13. Howes further discloses that the mesh [430, 432] comprises a multi-layer mesh including an outer cosmetic mesh [430] ([430] is a protective material that comprises a mesh; col. 7, lines 3-6) and an inner acoustic mesh [432] ([432] is an acoustic material that comprises a mesh; col. 6, lines 61-64). Although the drawing shows the cosmetic mesh [430] as an inner mesh, and the acoustic mesh [432] as an inner mesh, Howes discloses that the meshes can be in a different order (col. 7, lines 24-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al., U.S. Patent No. 8,976,994, patented on March 10, 2015 (Howes), in view of Aase et al., U.S. Patent No. 9,258,663, patented on February 9, 2016 (Aase).

As to Claim 2, Howes remains as applied above to Claim 1. Howes further discloses that the mesh [430, 432] is recessed within the acoustic port [108] from an opening [108] at the exterior surface of the device housing [112] (see Fig. 4).
Howes does not explicitly disclose that the mesh is recessed within the acoustic port between 0.5 to 2.0 mm from the opening “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Aase teaches an earphone [100] similar to Howes, comprising a mesh [181, 281] disposed within the acoustic port [111, 211] (col. 7, lines 34-36; see Figs. 1A, and 2), wherein the mesh [181, 281] is recessed within the acoustic port [111, 211] from an opening at the exterior surface of the device housing [210] (the mesh [281] is recessed from an external surface of housing [210]; col. 7, lines 43-47). Like Howes, Aase does not explicitly disclose a specific distance that the mesh is recessed at. However, Aase teaches that the distance is a critical value that determines the amount of contact the mesh has with external surfaces and as a result, the reduction of buildup of foreign substances, such as earwax (col. 7, lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use any suitable range, such as between 0.5 to 2.0 mm for the space that the mesh is recessed, in the earphone of Howes.
	
As to Claim 3, Howes and Aase remain as applied above to Claim 2. Howes further discloses that the mesh [430, 432] has a convex profile in which outer edges of the mesh [430, 432] are recessed further from the opening at the exterior surface [112] of the housing [102] than a center of the mesh [430, 432] (see Fig. 4).

As to Claim 14, Howes remains as applied above to Claim 12. Howes further discloses that the mesh [430, 432] is recessed within the acoustic port [108] from an opening [108] at the exterior surface of the speaker housing [104] (see Fig. 4).
Howes does not explicitly disclose that the mesh is recessed within the acoustic port between 0.5 to 2.0 mm from the opening “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Aase teaches an earphone [100] similar to Howes, comprising a mesh [181, 281] disposed within the acoustic port [111, 211] (col. 7, lines 34-36; see Figs. 1A, and 2), wherein the mesh [181, 281] is recessed within the acoustic port [111, 211] from an opening at the exterior surface of the speaker housing [210] (the mesh [281] is recessed from an external surface of housing [210]; col. 7, lines 43-47). Like Howes, Aase does not explicitly disclose a specific distance that the mesh is recessed at. However, Aase teaches that the distance is a critical value that determines the amount of contact the mesh has with external surfaces and as a result, the reduction of buildup of foreign substances, such as earwax (col. 7, lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use any suitable range, such as between 0.5 to 2.0 mm for the space that the mesh is recessed, in the earphone of Howes.

As to Claim 15, Howes and Aase remain as applied above to Claim 14. Howes further discloses that the mesh [430, 432] has a convex profile in which outer edges of the mesh [430, 432] are recessed further from the opening at the exterior surface [112] of the housing [102] than a center of the mesh [430, 432] (see Fig. 4).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al., U.S. Patent No. 8,976,994, patented on March 10, 2015 (Howes), in view of Solis et al., U.S. Publication No. 2020/0075272, filed on August 28, 2019 (Solis).
As to Claim 8, Howes remains as applied above to Claim 7. Howes does not explicitly disclose that a user input region is provided along a portion of the stem. However, providing a user input region on the stem was well known in the design of similar earphones. Solis teaches an earphone [100] similar to Howes, comprising a device housing having a stem [120], wherein a user input region (at [150]) is provided along a portion of the stem [120] (the stem [120] has a switch at [150]; para. 0024; the switch [150] is for controlling functions of the earbud; para. 0025). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate a user input region, such as a switch location, for the obvious benefit of providing additional control functionality to an earphone.

As to Claim 9, Howes and Solis remain as applied above to Claim 8. Solis further discloses a force sensor [150] disposed within the stem [120] adjacent to the user input region (at [150]) (switch [150] comprises a pressure sensitive switch; para. 0024).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Howes et al., U.S. Patent No. 8,976,994, patented on March 10, 2015 (Howes), Solis et al., U.S. Publication No. 2020/0075272, filed on August 28, 2019 (Solis), further in view of McAuliffe et al., U.S. Publication No. 2018/0103312, published on April 12, 2018 (McAuliffe).

As to Claim 10, Howes and Solis remain as applied above to Claim 9. Howes and Solis do not explicitly disclose an antenna disposed within the stem. However providing an antenna for wireless functionality was well known in the art of earphone design. McAuliffe discloses an earphone similar to Howes and Solis, comprising a stem [12T], further comprising an antenna [40] disposed within the stem [12T] (para. 0030; see Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the antenna of McAuliffe, into the earphone of Howes and Solis, for the additional feature of wireless functionality.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Howes et al., U.S. Patent No. 8,976,994, patented on March 10, 2015 (Howes), in view of McAuliffe et al., U.S. Publication No. 2018/0103312, published on April 12, 2018 (McAuliffe).

As to Claim 17, Howes discloses a portable acoustic device [100] comprising: a device housing [102] that defines an internal cavity [420, 422] within the device housing [102], the device housing [102] comprising a speaker housing portion [104] and a stem portion [114] extending away from the speaker housing portion [104], wherein the speaker housing portion [104] and stem portion [114] combine to define the internal cavity [420, 422] within the device housing [102] (col. 7, lines 43-48; see Figs. 4 and 5); an acoustic port [108] formed through a wall [112] of the device housing [102] and having an opening [108] at an exterior surface [112] of the device housing [102] (acoustic port comprises an opening [108]; see Fig. 4), the wall includes first and second edges separated by a shelf that extends fully around a perimeter of the acoustic port [108] (acoustic port is formed by the wall of [112], which has two diameters that form the acoustic port [108], the first and second edges, and shelf are represented by the two different diameters; see Fig. 4); an audio driver [302] disposed within the device housing [102] and aligned to emit sound through the acoustic port [108]; and a mesh [430, 432] disposed within the acoustic port [108] (an acoustic and protective mesh is in opening [108]; col. 6, lines 53-64) and having an outer periphery spaced apart from the device housing wall [112], wherein the mesh [430, 432] forms a portion of an exterior surface of the portable acoustic device [100] that is recessed from the opening at the exterior surface [112] of the device housing [102] (see Fig. 4).
Howes does not explicitly disclose that the device is a portable wireless acoustic device, comprising a wireless antenna disposed within the housing, and a battery disposed within the housing. However, providing a battery and antenna for wireless functionality was well known in the art of portable acoustic set design. McAuliffe discloses a portable wireless acoustic set [100] similar to Howes, comprising a device housing [12], further comprising a wireless antenna [40] disposed within the housing [12] (para. 0030; see Fig. 4), and a battery [26] disposed within the housing [110] (para. 0022; see Fig. 1) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate a wireless antenna and battery to be disposed in the housing of Howes, for the additional feature of wireless functionality.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al., U.S. Patent No. 8,976,994, patented on March 10, 2015 (Howes), McAuliffe et al., U.S. Publication No. 2018/0103312, published on April 12, 2018 (McAuliffe), further in view of in view of Aase et al., U.S. Patent No. 9,258,663, patented on February 9, 2016 (Aase).

As to Claim 18, Howes and McAuliffe remain as applied above to Claim 17. Howes further discloses that the mesh [430, 432] is recessed within the acoustic port [108] from an opening [108] at the exterior surface of the speaker housing [104] (see Fig. 4).
Howes and McAuliffe do not explicitly disclose that the mesh is recessed within the acoustic port between 0.5 to 2.0 mm from the opening “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Aase teaches an earphone [100] similar to Howes, comprising a mesh [181, 281] disposed within the acoustic port [111, 211] (col. 7, lines 34-36; see Figs. 1A, and 2), wherein the mesh [181, 281] is recessed within the acoustic port [111, 211] from an opening at the exterior surface of the speaker housing [210] (the mesh [281] is recessed from an external surface of housing [210]; col. 7, lines 43-47). Like Howes, Aase does not explicitly disclose a specific distance that the mesh is recessed at. However, Aase teaches that the distance is a critical value that determines the amount of contact the mesh has with external surfaces and as a result, the reduction of buildup of foreign substances, such as earwax (col. 7, lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use any suitable range, such as between 0.5 to 2.0 mm for the space that the mesh is recessed, in the portable wireless acoustic set of Howes and McAuliffe.

As to Claim 19, Howes and McAuliffe, and Aase remain as applied above to Claim 18. McAuliffe further teaches that the housing [12] comprises a hard radio frequency (RF) transparent plastic (the housing is a dielectric plastic; para. 0031). One of ordinary skill in the art would have recognized that when incorporating an antenna in an earphone device housing, the housing should be dielectric so the antenna will operate satisfactorily (McAuliffe: para. 0031, lines 5-11). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to also incorporate the RF transparent plastic housing in the above combination of Howes, McAuliffe, and Aase.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Howes et al., U.S. Patent No. 8,976,994, patented on March 10, 2015 (Howes), McAuliffe et al., U.S. Publication No. 2018/0103312, published on April 12, 2018 (McAuliffe), Aase et al., U.S. Patent No. 9,258,663, patented on February 9, 2016 (Aase), further in view of Solis et al., U.S. Publication No. 2020/0075272, filed on August 28, 2019 (Solis).

As to Claim 20, Howes, McAuliffe, and Aase remain as applied above to Claim 19. Howes, McAuliffe, and Aase do not explicitly disclose that a user input region is provided along a portion of the stem and a force sensor disposed within the stem adjacent to the user input region. However, providing a user input region on the stem was well known in the design of similar portable wireless acoustic device sets. Solis teaches a portable acoustic device set [100] similar to Howes, comprising a device housing having a stem [120], wherein a user input region (at [150]) is provided along a portion of the stem [120] (the stem [120] has a switch at [150]; para. 0024; the switch [150] is for controlling functions of the earbud; para. 0025) and a force sensor [150] disposed within the stem [120] adjacent to the user input region (at [150]) (switch [150] comprises a pressure sensitive switch; para. 0024). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate a user input region, and a force sensor disposed within the stem adjacent to the user input region, for the obvious benefit of providing additional control functionality to an earphone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653